Exhibit 10.21

LOGO [g603651dsp165.jpg]

FOXTEL Management Pty Limited

FOXTEL Finance Pty Limited

Each Initial Financier named in Schedule 2

Commonwealth Bank of Australia as Facility Agent

Syndicated Revolving Facility Agreement

The Allens contact for this document is Alan Maxton

Allens

Deutsche Bank Place

Comer Hunter and Phillip Streets

Sydney NSW 2000

Tel +61 2 9230 4000

Fax +61 2 9230 5333

www.allens.com.au

© Allens, Australia 2015



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Contents    1   Definitions and interpretation      1    

1.1  Definitions

     1    

1.2  Incorporated definitions

     5    

1.3  Common Terms Deed Poll

     5   2   Conditions precedent      5    

2.1  Initial conditions precedent

     5    

2.2  Conditions precedent to all Funding Portions

     5   3   Purpose      6   4   Commitments      6    

4.1  Commitment

     6    

4.2  Allocation among Financiers

     6    

4.3  Obligations several

     6   5   Funding and rate setting procedures      7    

5.1  Delivery of a Funding Notice

     7    

5.2  Requirements for a Funding Notice

     7    

5.3  Irrevocability of Funding Notice

     7    

5.4  Number of Funding Portions

     7    

5.5  Amount of Funding Portions

     7    

5.6  Selection of Interest Periods

     7    

5.7  Consolidation of Funding Portions

     8    

5.8  Determination of Funding Rate

     8   6   Cancellation of Commitment and Prepayments      8    

6.1  Cancellation of Commitments during the Availability Period

     8    

6.2  Cancellation at end of Availability Period

     8    

6.3  Voluntary Prepayment

     8    

6.4  General provisions regarding prepayment and cancellation

     8   7   Interest and Margin      9    

7.1  Interest rate

     9    

7.2  Basis of Calculation of Interest

     9    

7.3  Payment of Interest

     9    

7.4  Margin

     9   8   Repayment      10   9   Market Disruption      10    

9.1  Market disruption

     10    

9.2  Alternative basis of interest or funding

     10    

9.3  Agent’s role and confidentiality

     10   10   Anti Money Laundering      11   11   FATCA      11   12  
Liquidity Bills      13   13   Fees      14    

13.1  Commitment fee

     14    

13.2  Establishment fee

     14    

13.3  Agent’s fees

     14   14   Interest on Overdue Amounts      14  

 

page (i)



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

 

14.1   Accrual

     14    

14.2   Payment

     14   15   Break Costs      15   16   Assignments      15    

16.1   Assignment by Borrowers

     15    

16.2   Assignment by Financiers

     15    

16.3   Securitisation

     15    

16.4   Substitution certificates

     15    

16.5   Change of Lending Office

     16    

16.6   No increased costs

     16    

16.7   New Borrower

     16   17   Relations between Facility Agent and Financiers      16    

17.1   Appointment of Facility Agent

     16    

17.2   Facility Agent’s capacity

     17    

17.3   Facility Agent’s obligations

     17    

17.4   Facility Agent’s powers

     17    

17.5   Instructions to Facility Agent

     17    

17.6   Assumptions as to authority

     18    

17.7   Facility Agent’s liability

     18    

17.8   Delegation

     18    

17.9   Distribution by Facility Agent

     18    

17.10  Facility Agent entitled to rely

     19    

17.11  Provision of information

     19    

17.12  Indemnity by Financiers

     19    

17.13  Independent appraisal by Financiers

     20    

17.14  Resignation and removal of Facility Agent

     20    

17.15  Institution of actions by Financiers

     21    

17.16  Identity of Financiers

     21    

17.17  Address for notices to the Facility Agent

     21    

17.18  Disenfranchisement for certain Debt Purchase Transactions

     21   18   Facility Agent Dealings      22   19   Control Accounts      22  
20   Proportionate Sharing      22    

20.1   Sharing

     22    

20.2   Arrangements with unrelated parties

     23    

20.3   Unanticipated default

     23   21   Governing law and jurisdiction      24   22   Counterparts     
24   Schedule 1      1    

Initial Borrowers

     1   Schedule 2      2    

Initial Financiers

     2   Schedule 3      1    

Initial conditions precedent

     1   Annexure A      1    

Borrower Assumption Letter

     1  

 

page (ii)



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Annexure B      1    

Funding Notice

     1   Annexure C      1    

Verification Certificate

     1   Annexure D      3    

Substitution Certificate

     3  

 

page (iii)



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

This Agreement is made on 12 JUNE 2015

Parties

 

1

Each person named in Schedule 1 (each an Initial Borrower);

 

2

Each bank or financial institution named in Schedule 2 (each an Initial
Financier); and

 

3

Commonwealth Bank of Australia ABN 48 123 123 124 of Level 22, 201 Sussex
Street, Darling Park Tower, Sydney, NSW, 2000 (the Facility Agent).

Recitals

The Initial Borrowers have requested the Financiers to provide a facility under
which cash advances of up to a maximum of A$400,000,000 may be made available to
the Borrowers.

It is agreed as follows.

 

1

Definitions and interpretation

 

1.1

Definitions

In this Agreement:

Availability Period means the period commencing on the date of this Agreement
and ending on the earlier of:

 

  (a)

one month prior to the Maturity Date; or

 

  (b)

the date on which the Commitment is cancelled in full.

Base Rate for a period means the higher of zero and the following rate
determined as of 10.30am (Sydney time) on the first day of that period and for a
period equivalent (in the opinion of the Facility Agent, without the need for
instructions) to the Interest Period:

 

  (a)

the Screen Rate; or

 

  (b)

if no Screen Rate is available for that period and:

 

  (i)

the Interest Period is no longer than the minimum period for which a Screen Rate
is available, the Interpolated Screen Rate for that period; or

 

  (ii)

it is not possible to calculate an Interpolated Screen Rate for that period,

then the Base Rate will be the rate determined by the Facility Agent to be the
arithmetic mean of the buying rates quoted to the Facility Agent by three
Reference Banks at or about 10.30am (Sydney time) on the first day of that
period provided that, and subject to clause 9, if a Reference Bank does not
supply a quotation by the time specified, the applicable Base Rate shall be
determined on the basis of the quotations of the remaining Reference Banks. The
buying rates must be for bills of exchange accepted by leading Australian banks
and which have a term closest to the period.

Rates will be expressed as a yield percent per annum to maturity, and if
necessary will be rounded to the nearest fourth decimal place.

Borrower means each Initial Borrower or a New Borrower.

Borrower Assumption Letter means a letter substantially in the form of Annexure
A.

Break Costs means, in relation to a Financier, the amount determined by that
Financier as being incurred by reason of the liquidation or re-employment of
deposits or other funds acquired or

 

page 1



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

contracted for, or allocated by the Financier to fund or maintain its
commitments under the Finance Documents or the termination or repricing of any
interest rate or currency swap or other hedging arrangement (including an
internal arrangement) entered into by the Financier in connection with the
liquidation or re-employment of those deposits or other funds.

Code means the US Internal Revenue Code of 1986.

Commitment means, in relation to a Financier, the amount specified opposite the
relevant Financier’s name in Schedule 2 as reduced or cancelled under this
Agreement.

Common Terms Deed Poll means the common terms deed poll dated 10 April 2012
given by FOXTEL Management Pty Limited, the parties listed in Schedule 1 to that
document and others in favour of the Finance Parties (as defined therein).

Existing Commitment Allocation means, in relation to a Financier, that
Financier’s unused and drawn commitment under Tranche B of the Existing
Syndicated Facility Agreement.

Existing Syndicated Facility Agreement means the Syndicated Facility Agreement
between the Initial Borrowers and others dated 10 April 2012 (as amended from
time to time).

Exposure means, in respect of a Financier, the aggregate Principal Outstanding
in respect of that Financier under the Facility at that time.

Facility means the A$400,000,000 revolving cash advance facility made available
to the Borrowers under this Agreement.

FATCA means:

 

  (a)

sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

  (b)

any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

 

  (c)

any agreement pursuant to the implementation of paragraph (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

FATCA Application Date means:

 

  (a)

in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

  (b)

in relation to a “withholdable payment” described in section 1473(1)(A)(ii) of
the Code (which relates to “gross proceeds” from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2017; or

 

  (c)

in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.

FATCA Exempt Party means a party that is entitled to receive payments free from
any FATCA Deduction.

 

page 2



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Finance Document means:

 

  (a)

this Agreement;

 

  (b)

any Swap Agreement to which a Financier is a counterparty;

 

  (c)

the Common Terms Deed Poll;

 

  (d)

any Guarantee Assumption Deed Poll;

 

  (e)

any Borrower Assumption Letter;

 

  (f)

any Substitution Certificate;

 

  (g)

any Subordination Deed;

 

  (h)

any document under which a Transaction Facility is provided; or

 

  (i)

any other document or agreement agreed in writing to be a Finance Document for
the purposes of this Agreement by FOXTEL and the Facility Agent,

or any document or agreement entered into or given under or in connection with,
or for the purpose of amending or novating, any of the above

Finance Party means:

 

  (a)

the Facility Agent; or

 

  (b)

any Financier.

Financial Close means the date (on or before 30 June 2015) on which the Facility
Agent has issued a notice specifying that all conditions precedent referred to
in clause 2.1 have been satisfied or waived.

Financier means:

 

  (a)

any Initial Financier; or

 

  (b)

any Substitute Financier,

unless they have ceased to be a Financier in accordance with this Agreement.

Funding Date means the date on which a Funding Portion is provided or redrawn,
or is to be provided or redrawn, to or by a Borrower under this Agreement.

Funding Notice means a notice in the form of Annexure B.

Funding Portion means each portion of the Commitments provided under this
Agreement which has the same Funding Date and Interest Period.

Funding Rate means, in respect of an Interest Period, the aggregate of:

 

  (a)

the Base Rate for that Interest Period; and

 

  (b)

the Margin.

Interest Payment Date means the last day of each Interest Period.

Interest Period means a period determined under clause 5.6.

Interpolated Screen Rate means in relation to the Base Rate, the rate which
results from interpolating on a linear basis between:

 

  (a)

the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period; and

 

  (b)

the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period.

 

page 3



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Lending Office means, in respect of a Financier, the office of that Financier
set out with its name in Schedule 2, or any other office notified by the
Financier under this Agreement.

Liquidity Bill means a Bill drawn under clause 12.

Majority Financiers means Financiers whose aggregate Exposure is more than two
thirds of the Total Exposure.

Margin means at any time the rate calculated in accordance with clause 7.4.

Market Disruption Event means:

 

  (a)

at or about noon on the first day of the Interest Period, the Screen Rate is not
available and none or only one of the Reference Banks provides a rate to the
Facility Agent to determine the Base Rate for the relevant Interest Period (in
which case each Financier participating in the relevant Funding Portion will be
an Affected Financier); or

 

  (b)

before 5.00 pm (Sydney time) on the Business Day after the first day of the
relevant Interest Period, the Facility Agent receives notifications in good
faith from Financiers whose participation in the relevant drawdown is, or will
be, equal to or greater than 33% of the principal amount under the drawdown,
that as a result of market circumstances not limited to it, the cost of
obtaining matching deposits in the Australian bank bill market to those
Financiers would be in excess of the Base Rate or it is unable to obtain
matching deposits in the Australian bank bill market (in which case an Affected
Financier will be a Financier which gives such a notice).

Maturity Date means 31 July 2020.

Net Commitment means, in relation to a Financier, that Financier’s Undrawn
Commitment minus that Financier’s Existing Commitment Allocation (if any).

New Borrower means any Guarantor incorporated in Australia which accedes to this
Agreement as a Borrower in accordance with clause 16.7.

Principal Outstanding means, at any time, the aggregate principal amount of all
outstanding Funding Portions under the Facility at that time.

Privacy Statement means each privacy statement of a Financier provided to FOXTEL
on or prior to the date of this Agreement.

Pro Rata Share of a Financier, in respect of a Funding Portion, means the
proportion of that Financier’s participation in that Funding Portion to the
amount of that Funding Portion. That proportion will be determined under clause
4.2.

Reference Bank means:

 

  (a)

Commonwealth Bank of Australia;

 

  (b)

Westpac Banking Corporation;

 

  (c)

Australia and New Zealand Banking Group Limited; or

 

  (d)

National Australia Bank Limited,

or such other person as the Facility Agent and FOXTEL may agree.

Retiring Financier means a Financier who has assigned or transferred any of its
rights or obligations under clause 16 and who is a party to a Substitution
Certificate.

Screen Rate means the average bid rate displayed at or about 10.15am (Sydney
time) on the first day of the relevant period on the Reuters screen BBSY page
for a term closest to the relevant period.

 

page 4



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

If the agreed page is replaced, the service ceases to be available, or the basis
on which that rate is calculated or displayed is changed and the Majority
Financiers instruct the Facility Agent (after consultation by the Facility Agent
with FOXTEL) that in their opinion it ceases to reflect the Financiers’ cost of
funding to the same extent as at the date of this Agreement, the Facility Agent
on the instructions of the Majority Financiers may specify another page or
service displaying the appropriate rate after consultation by the Facility Agent
with FOXTEL.

Substitute Financier means the person substituted by a Financier under clause
16.4.

Substitution Certificate means a certificate substantially in the form of
Annexure D.

Total Exposure means, at any time, the aggregate Exposure of all Financiers at
that time.

Total Undrawn Commitments means, at any time, the aggregate of the Undrawn
Commitments of all Financiers at that time.

Transaction Facility means any facility provided by a Finance Party to any one
or more of the Transaction Parties.

Undrawn Commitment means, in respect of a Financier at any time, the Commitment
of that Financier at that time less the Principal Outstanding provided by that
Financier at that time.

US Tax Obligor means:

 

  (a)

a Borrower which is resident for tax purposes in the United States of America;
or

 

  (b)

an Obligor some or all of whose payments under the Finance Documents are from
sources within the United States for US federal income tax purposes.

 

1.2

Incorporated definitions

Unless expressly defined in this Agreement, capitalised terms defined in the
Common Terms Deed Poll have the same meaning in this Agreement.

 

1.3

Common Terms Deed Poll

 

  (a)

This Agreement and the rights and obligations of the parties to it are subject
to the terms and conditions of the Common Terms Deed Poll which are deemed to be
incorporated in full into this Agreement as if expressly set out in this
Agreement (with the necessary changes).

 

  (b)

Each Finance Document is a Finance Document for the purposes of the Common Terms
Deed Poll.

 

2

Conditions precedent

 

2.1

Initial conditions precedent

The right of a Borrower to give the first Funding Notice and the obligations of
each Financier under this Agreement are subject to the condition precedent that
the Facility Agent receives all of the items described in Schedule 3 on or
before 30 June 2015 in form and substance satisfactory to the Facility Agent
(acting on the instructions of all Financiers). The Facility Agent shall notify
the Borrowers and the Financiers promptly upon being so satisfied.

 

2.2

Conditions precedent to all Funding Portions

The right of a Borrower to give a Funding Notice and the obligations of each
Financier to make available financial accommodation under this Agreement are
subject to the further conditions precedent that as at the date of the relevant
Funding Notice and relevant Funding Date:

 

page 5



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (a)

representations and warranties: each representation and warranty given under a
Finance Document (other than the representation and warranty in clause 4.1(m) of
the Common Terms Deed Poll) is true and correct in all material respects, and is
not misleading in any material respect as though they had been made in respect
of the facts and circumstances then subsisting; and

 

  (b)

no Default: no Event of Default or, except in relation to a rollover of an
existing drawing, Potential Event of Default, is continuing or will result from
the Funding Portion being provided.

 

3

Purpose

Each Borrower shall use the net proceeds of all accommodation provided under the
Facility to:

 

  (a)

refinance Tranche B of the Existing Syndicated Facility Agreement; and

 

  (b)

fund the general working capital and corporate requirements of the FOXTEL Group.

 

4

Commitments

 

4.1

Commitment

 

  (a)

Subject to this Agreement, whenever a Borrower requests a Funding Portion in a
Funding Notice, each Financier shall provide its Pro Rata Share of that Funding
Portion to the Facility Agent in Same Day Funds in Dollars by 12 noon on the
relevant Funding Date for the account of that Borrower, except to the extent the
Funding Portion continues a previous Funding Portion. Unless otherwise agreed
between FOXTEL and the Facility Agent (acting in its own capacity), on receipt
the Facility Agent shall pay it to the following account:

Name: Foxtel Management—Main Account

Bank: CBA

BSB: 064000

Account: 10659223

or to such account with a bank in Sydney in the Borrower’s name as the Borrower
may notify to the Facility Agent by not less than three Business Days’ notice.
Any such notice must be signed by two Officers.

 

  (b)

A Financier is not obliged to make available its Pro Rata Share in a Funding
Portion if as a result its participation in all outstanding Funding Portions
would exceed its Commitment.

 

4.2

Allocation among Financiers

Each Financier shall participate in each Funding Portion rateably according to
its Commitment.

 

4.3

Obligations several

The obligations and rights of each Financier under this Agreement are several
and:

 

  (a)

failure of a Financier to carry out its obligations shall not relieve any other
Financier of its obligations;

 

  (b)

no Financier shall be responsible for the obligations of any other Financier or
the Facility Agent; and

 

page 6



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (c)

subject to the provisions of the Finance Documents each Financier may separately
enforce its rights under any Finance Document.

 

5

Funding and rate setting procedures

 

5.1

Delivery of a Funding Notice

 

  (a)

If a Borrower requires the provision of a Funding Portion, it must deliver a
Funding Notice to the Facility Agent.

 

  (b)

The Facility Agent must notify each Financier of:

 

  (i)

the contents of each Funding Notice; and

 

  (ii)

the amount of that Financier’s Pro Rata Share of the Funding Portion requested,

as soon as reasonably practicable and in any event within 1 Business Day after
the Facility Agent receives a Funding Notice under clause 5.1(a).

 

5.2

Requirements for a Funding Notice

A Funding Notice to be effective must be:

 

  (a)

in writing in the form of, and specifying the matters required in, Annexure B;
and

 

  (b)

received by the Facility Agent before 11.00 am on a Business Day at least 2
Business Days before the proposed Funding Date (or any shorter period that the
Facility Agent agrees in writing).

 

5.3

Irrevocability of Funding Notice

A Borrower is irrevocably committed to draw Funding Portions from the Financiers
in accordance with each Funding Notice issued by it.

 

5.4

Number of Funding Portions

The Borrowers shall ensure that there are no more than 12 Funding Portions
outstanding at any time.

 

5.5

Amount of Funding Portions

The Borrowers shall ensure that each Funding Portion is:

 

  (a)

a minimum of A$10,000,000 and an integral multiple of A$5,000,000; or

 

  (b)

equal to the Total Undrawn Commitments.

 

5.6

Selection of Interest Periods

 

  (a)

Each Borrower must select the Interest Period which is to apply to a Funding
Portion requested by it in the Funding Notice delivered for that Funding
Portion.

 

  (b)

Each Interest Period must be of 1, 2, 3,4, 5 or 6 months or any other period
that the Facility Agent agrees with the relevant Borrower.

 

  (c)

If an Interest Period ends on a day which is not a Business Day, it is regarded
as ending on the next Business Day in the same calendar month or, if none, the
preceding Business Day.

 

  (d)

An Interest Period for a Funding Portion commences either on the first Funding
Date for that Funding Portion or on the last day of the immediately preceding
Interest Period for that Funding Portion.

 

  (e)

No Interest Period may end after the Maturity Date.

 

page 7



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (f)

If a Borrower:

 

  (i)

fails to select an Interest Period for a Funding Portion under clause 5.6(a); or

 

  (ii)

selects an Interest Period in a manner which does not comply with this clause
5.6,

then the Facility Agent may vary any Funding Notice to ensure compliance.

 

  (g)

If a Borrower fails to give a Funding Notice in accordance with this clause 5 in
respect of a Funding Portion which is to be continued by the provision of a new
Funding Portion on the last day of its Interest Period, it will be taken to have
given a Funding Notice electing to redraw that Funding Portion for the same
Interest Period as the previous Interest Period.

 

5.7

Consolidation of Funding Portions

If two or more Funding Portions have Interest Periods which are of the same
duration, then those Funding Portions will be consolidated into, and treated as,
a single Funding Portion.

 

5.8

Determination of Funding Rate

 

  (a)

The Facility Agent must notify each Financier and each Borrower of the Funding
Rate for an Interest Period promptly, and in any event within 2 Business Days,
after it has made its determination of the applicable Base Rate.

 

  (b)

In the absence of manifest error, each determination of the Base Rate by the
Facility Agent is conclusive evidence of that rate against the Borrowers.

 

6

Cancellation of Commitment and Prepayments

 

6.1

Cancellation of Commitments during the Availability Period

 

  (a)

A Borrower may cancel all or part of the Total Undrawn Commitments by giving the
Facility Agent at least 3 Business Days notice.

 

  (b)

A partial cancellation of the Total Undrawn Commitments may only be made in a
minimum amount of A$10,000,000 and in an integral multiple of A$1,000,000.

 

  (c)

The Commitment of a Financier is cancelled rateably in accordance with the
proportion its Undrawn Commitment bears to the Total Undrawn Commitments
cancelled.

 

6.2

Cancellation at end of Availability Period

At 5.00 pm (Sydney time) on the last day of the Availability Period, the Undrawn
Commitment of the Financiers will be cancelled.

 

6.3

Voluntary Prepayment

 

  (a)

A Borrower may prepay all or part of the Principal Outstanding by giving the
Facility Agent at least 3 Business Days notice. That notice is irrevocable. The
Borrower shall prepay in accordance with it.

 

  (b)

A prepayment of part only of the Principal Outstanding must be for a minimum of
A$5,000,000 and in an integral multiple of A$1,000,000.

 

  (c)

Any amount prepaid under this clause may be redrawn.

 

6.4

General provisions regarding prepayment and cancellation

 

  (a)

A Borrower may make a prepayment under clause 6.3 only on a Business Day.

 

page 8



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (b)

All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except that the relevant Borrower will be liable for any Break Costs arising as
a consequence of the prepayment of all or any part of a Funding Portion other
than on the last day of its Interest Period.

 

  (c)

No prepayment or cancellation is permitted except in accordance with the express
terms of this Agreement.

 

  (d)

Prepayment of an amount under this clause will be applied rateably among the
Financiers according to their Pro Rata Share in the Principal Outstanding being
prepaid.

 

7

Interest and Margin

 

7.1

Interest rate

Interest accrues from day to day on the outstanding principal amount of each
Funding Portion at the rate per annum determined by the Facility Agent to be the
Funding Rate for the relevant Interest Period.

 

7.2

Basis of Calculation of Interest

Interest will be calculated on the basis of a 365 day year and for the actual
number of days elapsed from and including the first day of each Interest Period
to (but excluding) the last day of the Interest Period or, if earlier, the date
of prepayment or repayment of the Funding Portion in accordance with this
Agreement.

 

7.3

Payment of Interest

Each Borrower shall pay that accrued interest on any Funding Portion made
available to it in arrears on each Interest Payment Date.

 

7.4

Margin

The Margin for a Funding Portion will be determined by reference to the table
below based on the Total Debt to EBITDA Ratio of the FOXTEL Group as shown in
the most recent Compliance Certificate delivered under clause 5.1 of the Common
Terms Deed Poll as at the most recent Calculation Date. Any Margin adjustment
will take effect on the first day of the next Interest Period for a Funding
Portion.

 

Total Debt to EBITDA

   Margin  

£ 1.5

     1.25 % p.a. 

above 1.5 but £ 2.0

     1.30 % p.a. 

above 2.0 but £ 2.25

     1.375 % p.a. 

above 2.25 but £ 2.5

     1.45 % p.a. 

above 2.5 but £ 3.0

     1.60 % p.a. 

above 3.0 but £ 3.5

     1.85 % p.a. 

above 3.5

     2.20 % p.a. 

 

page 9



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

8

Repayment

 

  (a)

Each Borrower shall repay each Funding Portion drawn by it on the last day of
its Interest Period except to the extent it has been continued by the provision
of a new Funding Portion on that day.

 

  (b)

Amounts repaid under paragraph (a) are available for redrawing in accordance
with this Agreement.

 

  (c)

Repayment of a Funding Portion will be applied rateably among the Financiers
according to their Pro Rata Share in the Principal Outstanding of the Funding
Portion repaid.

 

  (d)

All Funding Portions must be repaid in full on the Maturity Date.

 

9

Market Disruption

 

9.1

Market disruption

 

  (a)

If the Facility Agent determines that a Market Disruption Event occurs in
relation to a Funding Portion for any Interest Period, then it shall promptly
notify FOXTEL and the Financiers, and the rate of interest on each Affected
Financier’s participations in that Funding Portion for that Interest Period
shall be the rate per annum which is the sum of:

 

  (i)

the Margin; and

 

  (ii)

the rate notified to the Facility Agent by that Affected Financier as soon as
practicable and in any event no later than the Business Day before interest is
due to be paid in respect of that Interest Period, to be that which expresses as
a percentage rate per annum the cost to that Affected Financier of funding its
participation in that Funding Portion from whatever source or sources it may
reasonably select.

 

  (b)

Each Affected Financer shall determine the rate notified by it under
sub-paragraph (a)(ii) above in good faith. The rate so notified and any
notification under paragraph (b) of the definition of Market Disruption Event,
will be conclusive and binding on the parties in the absence of manifest error.

 

9.2

Alternative basis of interest or funding

 

  (a)

If a Market Disruption Event occurs and the Facility Agent or FOXTEL so
requires, the Facility Agent and FOXTEL shall enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest.

 

  (b)

Any alternative basis agreed pursuant to paragraph (a) above shall only apply
with the prior consent of all the Financiers and FOXTEL, and then shall be
binding on all parties to this Agreement.

 

  (c)

The Facility Agent shall promptly inform FOXTEL and each Financier of any
alternative basis agreed under this clause 9.2.

 

9.3

Agent’s role and confidentiality

 

  (a)

The Facility Agent shall promptly notify FOXTEL:

 

  (i)

on request any rate, or other information notified or specified by a Financier
under this clause 9; and

 

  (ii)

if there is a Market Disruption Event, the identity of any Financier or
Financiers giving a notification under paragraph (b) of the definition of Market
Disruption Event.

 

page 10



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (b)

Each of the Facility Agent and FOXTEL shall keep confidential and not disclose
to any other Financier or any other person except the Borrowers, any information
relating to a Financier described in paragraph (a) above. The Facility Agent
shall ensure that its officers and employees involved in performing its
functions as Facility Agent keep that information confidential and do not
disclose it or allow it to be available to any other person or office within the
Facility Agent.

 

  (c)

However, the Facility Agent, FOXTEL or its officers or employees may disclose
such information:

 

  (i)

to the extent required by any applicable law or regulation; or

 

  (ii)

to the extent it reasonably deems necessary in connection with any actual or
contemplated proceedings or a claim with respect to this clause 9.

 

10

Anti Money Laundering

 

  (a)

Each Borrower agrees that a Financer may delay, block or refuse to process any
transaction without incurring any liability if that Financier suspects that:

 

  (i)

the transaction may breach any laws or regulations in Australia or any other
country binding on that Financier;

 

  (ii)

the transaction involves any person (natural, corporate or governmental) in a
manner that would breach economic and trade sanctions imposed by Australia, the
United States, the European Union or any country binding on that Financier; or

 

  (iii)

the transaction may directly or indirectly involve the proceeds of, or be
applied for the purposes of, conduct which is unlawful in Australia or any other
country and the transaction would breach or cause that Financier to breach any
laws or regulations binding on that Financier.

 

  (b)

Each Borrower must provide all information to each Financier which that Financer
reasonably requires in order to manage its anti-money laundering,
counter-terrorism financing or economic and trade sanctions risk or to comply
with any laws or regulations in Australia or any other country. Each Borrower
agrees that a Financier may disclose any information concerning a Borrower or
any Transaction Party to any law enforcement, regulatory agency or court where
and to the extent required by any such law or regulation or authority in
Australia or elsewhere.

 

  (c)

Each Borrower declares and undertakes to each Financier that to the best of its
knowledge, information and belief the processing of any transaction by the
Financier in accordance with that Borrower’s instructions will not breach any
laws or regulations in Australia or any other country relevant to the
transaction.

 

11

FATCA

 

  (a)

No additional amount is payable to a Financier under clause 3 (Payments), clause
9.1 (Increased costs) or clause 12.1 (Tax) of the Common Terms Deed Poll, if the
obligation to do so is attributable to a FATCA Deduction required to be made by
a Transaction Party in respect of the Facility.

 

  (b)

Each party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction. Despite

 

page 11



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

the terms of the Common Terms Deed Poll, if a Transaction Party is required to
make a FATCA Deduction in respect of the Facility, the Transaction Party shall
not be required to pay any additional amount in respect of that FATCA Deduction
under clause 3 (Payments), clause 9.1 (Increased costs) or clause 12.1 (Tax) of
the Common Terms Deed Poll.

 

  (c)

Each party shall promptly upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the party to whom it is making the payment and, in addition,
shall notify FOXTEL, the Facility Agent and the Financiers.

 

  (d)

Subject to paragraph (f) below, each party shall, within ten Business Days of a
reasonable request by another party:

 

  (i)

confirm to that other party whether or not it is a FATCA Exempt Party; and

 

  (ii)

supply to that other party such forms, documentation and other information
relating to its status under FATCA (including its applicable “passthru payment
percentage” or other information required under the US Treasury Regulations or
other official guidance including intergovernmental agreements) as that other
party reasonably requests for the purposes of that other party’s compliance with
FATCA.

 

  (e)

If a party confirms to another party pursuant to paragraph (d)(i) that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly.

 

  (f)

Paragraph (d) above shall not oblige any Financier or the Facility Agent to do
anything which would or might in its reasonable opinion constitute a breach of:

 

  (i)

any law or regulation;

 

  (ii)

any fiduciary duty; or

 

  (iii)

any duty of confidentiality.

 

  (g)

If a party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (d) above (including
where paragraph (f) above applies), then:

 

  (i)

if that party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; and

 

  (ii)

if that party failed to confirm its applicable “passthru payment percentage”
then such party shall be treated for the purposes of the Finance Documents (and
payments made under them) as if its applicable “passthru payment percentage” is
100%,

until (in each case) such time as the party in question provides the requested
confirmation, forms, documentation or other information.

 

  (h)

If a Borrower is a US Tax Obligor, or where the Facility Agent reasonably
believes that its obligations under FATCA require it, each Financier shall,
within ten Business Days of:

 

  (i)

where a Borrower is a US Tax Obligor and the relevant Financier is an Initial
Financier, the date of this Agreement;

 

  (ii)

where a Borrower is a US Tax Obligor and the relevant Financier is not an
Initial Financier, the date of the relevant assignment or transfer;

 

page 12



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (iii)

the date a US Tax Obligor becomes a new Borrower under this Agreement; or

 

  (iv)

where the Borrower is not a US Tax Obligor, the date of a request from the
Facility Agent

supply to the Facility Agent:

 

  (v)

a withholding certificate on Form W-8 or Form W-9 (or any successor form) (as
applicable); or

 

  (vi)

any withholding statement and other documentation, authorisations and waivers as
the Facility Agent may require to certify or establish the status of such
Financier under FATCA.

The Facility Agent shall provide any withholding certificate, withholding
statement, documentation, authorisations and waivers it receives from a
Financier pursuant to this paragraph (h) to FOXTEL and shall be entitled to rely
on any such withholding certificate, withholding statement, documentation,
authorisations and waivers provided without further verification. The Facility
Agent shall not be liable for any action taken by it under or in connection with
this paragraph (h).

 

  (i)

Each Financier agrees that if any withholding certificate, withholding
statement, documentation, authorisations and waivers provided to the Facility
Agent pursuant to paragraph (h) above is or becomes materially inaccurate or
incomplete, it shall promptly update such withholding certificate, withholding
statement, documentation, authorisations and waivers or promptly notify the
Facility Agent in writing of its legal inability to do so. The Facility Agent
shall provide any such updated withholding certificate, withholding statement,
documentation, authorisations and waivers to FOXTEL. The Facility Agent shall
not be liable for any action taken by it under or in connection with this
paragraph (i).

 

12

Liquidity Bills

 

  (a)

Each Borrower irrevocably and for value authorises each Financier, at its
option, to prepare Liquidity Bills in respect of a Funding Portion so that:

 

  (i)

their total face value amount does not exceed the outstanding principal amount
of the Financier’s share of the Funding Portion (as notified by the Facility
Agent under clause 5.1) and total interest payable to the Financier in respect
of the Funding Portion; and

 

  (ii)

their maturity date is not later than the last day of the Interest Period for
that Funding Portion,

and to sign them as drawer or endorser in the name of and on behalf of a
Borrower.

 

  (b)

A Financier may negotiate or deal with any Liquidity Bill prepared by it as it
sees fit and for its own benefit.

 

  (c)

A Financier must pay any Tax on or in respect of the Liquidity Bills and any
dealing with the Liquidity Bills in respect of that Financier.

 

  (d)

Each Financier indemnifies each Borrower against any Loss which that Borrower
suffers, incurs or is liable for in respect of that Borrower being a party to a
Liquidity Bill in respect of that Financier.

 

  (e)

Nothing in clause 12(d) affects a Borrower’s obligations under this Agreement
(including its obligations in relation to the payment of the Principal
Outstanding) which are absolute and unconditional obligations and not affected
by any actual or contingent liability of any Financier to any Borrower under
clause 12(d).

 

page 13



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (f)

If a Borrower discharges any Liquidity Bill by payment, the amount of that
payment is regarded as applied on the date of payment against the money owing by
that Borrower to the Financier who prepared that Liquidity Bill.

 

13

Fees

 

13.1

Commitment fee

 

  (a)

A commitment fee accrues at the rate of 40% of the applicable Margin that would
apply in relation to a Funding Portion outstanding on the date the fee is
payable on the daily amount of the Net Commitment (if any) of each Financier
from the date of this Agreement to (and including) the last date of the
Availability Period.

 

  (b)

FOXTEL shall pay (or procure payment of) the accrued commitment fee for the
period from the date of this Agreement up to (and including) Financial Close on
the earlier of:

 

  (i)

Financial Close; and

 

  (ii)

the date on which any Commitment is terminated.

 

  (c)

FOXTEL shall pay (or procure payment of) the accrued commitment fee for the
period after Financial Close on the last Business Day of each calendar quarter
and at the end of the relevant Availability Period.

 

13.2

Establishment fee

FOXTEL shall pay (or procure payment) to the Facility Agent for the account of
the Initial Financiers the establishment fees as agreed between FOXTEL and the
Initial Financiers.

 

13.3

Agent’s fees

FOXTEL shall pay (or procure payment to) the Facility Agent its fees as agreed
between FOXTEL and the Facility Agent.

 

14

Interest on Overdue Amounts

 

14.1

Accrual

Except where the relevant Finance Document provides otherwise, interest accrues
on each unpaid amount which is due and payable by a Borrower under or in respect
of any Finance Document (including interest under this clause):

 

  (a)

on a daily basis up to the date of actual payment from (and including) the due
date or, in the case of an amount payable by way of reimbursement or indemnity,
the date of disbursement or loss, if earlier;

 

  (b)

both before and after judgment (as a separate and independent obligation); and

 

  (c)

at the rate determined by the Facility Agent to be the sum of 2% pa plus the
higher of:

 

  (i)

the rate (if any) applicable to the unpaid amount immediately before the due
date; and

 

  (ii)

the Funding Rate, based on an Interest Period of 30 days.

 

14.2

Payment

Each Borrower shall pay interest accrued under this clause on demand by the
Facility Agent and on the last Business Day of each calendar quarter. That
interest is payable in the currency of the unpaid amount on which it accrues.

 

page 14



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

15

Break Costs

A Borrower must, within 3 Business Days of demand by the Facility Agent, pay
(without double counting in respect of amounts paid under clause 11.1(b) of the
Common Terms Deed Poll) to the Facility Agent for the account of each Financier
its Break Costs attributable to all or any part of a Funding Portion being
repaid or prepaid by that Borrower on a day other than the last day of the
Interest Period for that Funding Portion.

 

16

Assignments

 

16.1

Assignment by Borrowers

A Borrower may only assign or transfer any of its rights or obligations under
this Agreement with the prior written consent of the Facility Agent acting on
the instructions of all Financiers.

 

16.2

Assignment by Financiers

A Financier may assign or transfer all or any of its rights or obligations under
the Finance Documents at any time if:

 

  (a)

any necessary prior Authorisation is obtained;

 

  (b)

except if an Event of Default is continuing, in the case of any Financier, its
remaining participation (if any) and the participation of the transferee or
assignee in the Commitments is not less than A$30,000,000;

 

  (c)

the transferee or assignee is:

 

  (i)

a Related Body Corporate of the Financier or another Financier (in which case
clause 16.2(b) shall not apply), and FOXTEL has been given prior written notice
of the transfer or assignment;

 

  (ii)

a bank or financial institution if:

 

  (A)

where the transfer complies with clause 16.2(b), FOXTEL has been given prior
written notice of the transfer or assignment; or

 

  (B)

where the transfer does not comply with clause 16.2(b), FOXTEL has given prior
written consent, not to be unreasonably withheld, to the transfer or assignment;
or

 

  (iii)

any person if an Event of Default is continuing; and

 

  (d)

in the case of a transfer of obligations, the transfer is effected by a
substitution under clause 16.4.

 

16.3

Securitisation

A Financier may, without the consent of any Transaction Party but with prior
written notice to FOXTEL, assign, transfer, sub-participate or otherwise deal
with all or any part of its rights and benefits under the Finance Documents to a
securitisation vehicle so long as the Financier remains the lender of record.

 

16.4

Substitution certificates

 

  (a)

If a Financier wishes to substitute a new bank or financial institution for all
or part of its participation under this Agreement, it and the substitute shall
execute and deliver to the Facility Agent 4 counterparts of a certificate
substantially in the form of Annexure D together with a registration fee of
$3,500 plus GST (where the substitute is an authorised deposit taking
institution (as defined in the Banking Act 1959 (Cth)) or such other amount
advised by the Facility Agent from time to time (where the substitute is not an
authorised deposit taking institution (as defined in the Banking Act 1959
(Cth)).

 

page 15



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (b)

On receipt of the certificate and registration fee, if the Facility Agent is
satisfied that the substitution complies with clause 16.2 and the Facility Agent
has completed all “know your customer” checks to its satisfaction in relation to
the substitution, it shall promptly:

 

  (i)

notify FOXTEL;

 

  (ii)

countersign the counterparts on behalf of all other parties to this Agreement;

 

  (iii)

enter the substitution in a register kept by it (which will be conclusive); and

 

  (iv)

retain one counterpart and deliver the others to the Retiring Financier, the
Substitute Financier and FOXTEL.

 

  (c)

When the certificate is countersigned by the Facility Agent the Retiring
Financier will be relieved of its obligations, and the Substitute Financier will
be bound by the Finance Documents, as stated in the certificate.

 

  (d)

Each other party to this Agreement irrevocably authorises the Facility Agent to
sign each certificate on its behalf.

 

16.5

Change of Lending Office

A Financier may change its Lending Office if it first notifies and consults with
FOXTEL.

 

16.6

No increased costs

Despite anything to the contrary in this Agreement, if a Financier assigns its
rights under this Agreement or changes its Lending Office, a Borrower will not
be required to pay any net increase in the total amount of costs, Taxes, fees or
charges which is a direct result of the assignment or change and of which that
Financier or its assignee was aware or ought reasonably to have been aware on
the date of the assignment or change. For this purpose only, a substitution
under clause 16.4 will be regarded as an assignment.

 

16.7

New Borrower

Any Guarantor incorporated in Australia may become a Borrower if the Facility
Agent has received the following in form and substance satisfactory to it:

 

  (a)

(verification certificate) a certificate in relation to that Guarantor given by
two officers of that Guarantor substantially in the form of Annexure C;

 

  (b)

(completed documents) a Borrower Assumption Letter duly executed by that
Guarantor;

 

  (c)

(know your customer) evidence of receipt of all “know your customer”
documentation which is reasonably required by the Facility Agent to permit each
Financier to carry out all necessary “know your customer” or other similar
checks under all applicable anti-money laundering laws and regulations; and

 

  (d)

(legal opinion) an opinion of legal advisers to FOXTEL.

 

17

Relations between Facility Agent and Financiers

 

17.1

Appointment of Facility Agent

Each Financier appoints the Facility Agent to act as its agent under the Finance
Documents and authorises the Facility Agent to do the following on its behalf:

 

  (a)

amend or waive compliance with any provision of the Finance Documents in
accordance with the Finance Documents (including clause 17.5);

 

page 16



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (b)

all things which the Finance Documents expressly require the Facility Agent to
do, or contemplate are to be done by the Facility Agent, on behalf of the
Financiers; and

 

  (c)

all things which are incidental or ancillary to the Powers of the Facility Agent
described in clauses 17.1(a) or 17.1(b).

 

17.2

Facility Agent’s capacity

The Facility Agent:

 

  (a)

in its capacity as a Financier, has the same obligations and Powers under each
Finance Document as any other Financier as though it were not acting as the
Facility Agent; and

 

  (b)

may engage in any kind of banking or other business with any Transaction Party
without having to notify or account to the Financiers.

 

17.3

Facility Agent’s obligations

 

  (a)

The Facility Agent has only those duties and obligations which are expressly
specified in the Finance Documents.

 

  (b)

The Facility Agent is not required to:

 

  (i)

keep itself informed as to the affairs of any Transaction Party or its
compliance with any Finance Document; or

 

  (ii)

review or check the accuracy or completeness of any document or information it
forwards to any Financier or other person.

 

17.4

Facility Agent’s powers

 

  (a)

Except as specifically set out in the Finance Documents (including clause 17.5),
the Facility Agent may exercise its Powers under the Finance Documents:

 

  (i)

as it thinks fit in the best interests of the Financiers; and

 

  (ii)

without consulting with or seeking the instructions of the Financiers.

 

  (b)

The exercise by the Facility Agent of any Power in accordance with this clause
17 binds all the Financiers.

 

17.5

Instructions to Facility Agent

The Facility Agent:

 

  (a)

must exercise its Powers in accordance with any instructions given to it by the
Majority Financiers or, if specifically required to do so under a Finance
Document, all Financiers;

 

  (b)

must not:

 

  (i)

amend any provision of a Finance Document which has the effect of:

 

  (A)

increasing the obligations of any Financier; or

 

  (B)

changing the terms of payment of any amounts payable under the Finance Documents
to any Financier; or

 

  (C)

changing the manner in which those payments are to be applied; or

 

  (D)

changing the definition of Majority Financiers; or

 

  (E)

changing this clause 17.5,

in each case without the consent of all of the Financiers;

 

page 17



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (ii)

amend any other provision of any Finance Document without the consent of the
Majority Financiers unless the Facility Agent is satisfied that the amendment is
made to correct a manifest error or an error of a formal or technical nature
only; or

 

  (iii)

otherwise exercise any Power which the Finance Documents specify are to be
exercised with the consent or in accordance with the instructions of all
Financiers or the Majority Financiers or some other number of Financiers, or
amend any such requirement, except with that consent or in accordance with those
instructions; and

 

  (c)

may refrain from acting, whether in accordance with the instructions of the
Financiers, the Majority Financiers or otherwise, until it has received security
for any amount it reasonably believes may become payable to it by the Financiers
under clause 17.12.

 

17.6

Assumptions as to authority

Each Transaction Party may assume, without inquiry, that any action of the
Facility Agent under the Finance Documents is in accordance with any required
authorisations, consents or instructions from the Financiers or the Majority
Financiers (as the case may be).

 

17.7

Facility Agent’s liability

Neither the Facility Agent nor any Related Body Corporate of the Facility Agent
nor any of their respective directors, officers, employees, agents or successors
is responsible to the Financiers or a Transaction Party for:

 

  (a)

any recitals, statements, representations or warranties contained in any Finance
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, any Finance Document;

 

  (b)

the value, validity, effectiveness, genuineness, enforceability or sufficiency
of any Finance Document (other than as against the Facility Agent) or any other
certificate or document referred to or provided for in, or received by any of
them under, any Finance Document;

 

  (c)

any failure by a Transaction Party or any Financier to perform its obligations
under any Finance Document; or

 

  (d)

any action taken or omitted to be taken by it or them under any Finance Document
or in connection with any Finance Document except in the case of its or their
own fraud or wilful misconduct or gross negligence.

 

17.8

Delegation

The Facility Agent may employ agents and attorneys but will continue to be
liable for the acts or omissions of such agents and attorneys.

 

17.9

Distribution by Facility Agent

Unless any Finance Document expressly provides otherwise, the Facility Agent
shall promptly distribute amounts received under any Finance Document firstly to
itself for all amounts due to it in its capacity as Facility Agent, then for the
account of the Financiers rateably among them according to their Commitments. To
make any distribution the Facility Agent may buy and sell currencies in
accordance with its normal procedures.

 

page 18



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

17.10

Facility Agent entitled to rely

The Facility Agent may rely on:

 

  (a)

any certificate, communication, notice or other document (including any
facsimile transmission or telegram) it believes to be genuine and correct and to
have been signed or sent by or on behalf of the proper person or persons; and

 

  (b)

advice and statements of solicitors, independent accountants and other experts
selected by the Facility Agent with reasonable care.

 

17.11

Provision of information

 

  (a)

The Facility Agent must forward to each Financier:

 

  (i)

notice of the occurrence of any Default promptly after the Facility Agent
becomes actually aware of it;

 

  (ii)

a copy of each report, notice or other document which is intended for
redistribution promptly after the Facility Agent receives it from a Transaction
Party under any Finance Document; and

 

  (iii)

a copy of each notice or other document that the Facility Agent considers
material, promptly after the Facility Agent delivers it to a Transaction Party
under any Finance Document.

 

  (b)

The Facility Agent is not to be regarded as being actually aware of the
occurrence of a Default unless the Facility Agent:

 

  (i)

is actually aware that any payment due by a Transaction Party under the Finance
Documents has not been made; or

 

  (ii)

has received notice from a Financier or a Transaction Party stating that a
Default has occurred describing the same and stating that the notice is a
‘Default Notice’.

 

  (c)

Without limiting clause 1.2(r)(ii) of the Common Terms Deed Poll, if the
Facility Agent receives a Default Notice, the Facility Agent may treat any such
Default as continuing until it has received a further Default Notice from the
party giving the original notice stating that the Default is no longer
continuing and the Facility Agent is entitled to rely on such second notice for
all purposes under the Finance Documents.

 

  (d)

The Facility Agent is not to be regarded as having received any report, notice
or other document or information unless it has been given to it in accordance
with clause 15.1 of the Common Terms Deed Poll.

 

  (e)

Except as specified in clause 17.11(a) and as otherwise expressly required by
the Finance Documents, the Facility Agent has no duty or responsibility to
provide any Financier with any information concerning the affairs of any
Transaction Party or other person which may come into the Facility Agent’s
possession.

 

  (f)

Nothing in any Finance Document obliges the Facility Agent to disclose any
information relating to any Transaction Party or other person if the disclosure
would constitute a breach of any law, duty of secrecy or duty of
confidentiality.

 

17.12

Indemnity by Financiers

The Financiers severally indemnify the Facility Agent (to the extent not
reimbursed by any Transaction Party) in their Pro Rata Shares against any Loss
which the Facility Agent pays, suffers, incurs or is liable for in acting as
Facility Agent, and must pay such amount within 2 Business Days after demand,
except to the extent such Loss is attributable to the Facility Agent’s fraud,
wilful misconduct or gross negligence.

 

page 19



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

17.13

 Independent appraisal by Financiers

Each Financier acknowledges that it has made and must continue to make,
independently and without reliance on the Facility Agent or any other Financier,
and based on the documents and information it considers appropriate, its own
investigation into and appraisal of:

 

  (a)

the affairs of each Transaction Party;

 

  (b)

the accuracy and sufficiency of any information on which it has relied in
connection with its entry into the Finance Documents; and

 

  (c)

the legality, validity, effectiveness, enforceability and sufficiency of each
Finance Document.

 

17.14

 Resignation and removal of Facility Agent

 

  (a)

The Facility Agent may, by at least 10 Business Days notice to FOXTEL and the
Financiers, resign at any time and the Majority Financiers may, by at least 10
Business Days notice to FOXTEL and the Facility Agent, remove the Facility Agent
from office. The resignation or removal of the Facility Agent takes effect on
appointment of a successor Facility Agent in accordance with this clause 17.14.

 

  (b)

When a notice of resignation or removal is given, the Majority Financiers (after
consulting with FOXTEL) may appoint a successor Facility Agent. If FOXTEL does
not agree to the successor Facility Agent nominated by the Majority Financiers,
then the Financiers and FOXTEL shall negotiate in good faith for a period of 10
Business Days and if there is still no agreement upon the expiry of that period,
the decision of the Majority Financiers will prevail. If no successor Facility
Agent is appointed within 20 Business Days, the Facility Agent may appoint a
successor Facility Agent.

 

  (c)

When a successor Facility Agent is appointed, and executes an undertaking to be
bound as successor Facility Agent under the Finance Documents, the successor
Facility Agent succeeds to and becomes vested with all the Powers and duties of
the retiring Facility Agent, and the retiring Facility Agent is discharged from
its duties and obligations under the Finance Documents.

 

  (d)

After any retiring Facility Agent’s resignation or removal, this Agreement
continues in effect in respect of any actions which the Facility Agent took or
omitted to take while acting as the Facility Agent.

 

  (e)

The Facility Agent shall resign in accordance with paragraph (a) above (and, to
the extent applicable), shall use reasonable endeavours to appoint a successor
Facility Agent if on or after the date which is three months before the earliest
FATCA Application Date relating to any payment to the Facility Agent under the
Finance Documents, either:

 

  (i)

the Facility Agent fails to respond to a request under clause 11 and FOXTEL or a
Financier reasonably believes that the Facility Agent will not be (or will have
ceased to be) a FATCA Exempt Party on or after that FATCA Application Date;

 

  (ii)

the information supplied by the Facility Agent pursuant to clause 11 indicates
that the Facility Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date; or

 

  (iii)

the Facility Agent notifies FOXTEL and the Financiers that the Facility Agent
will not be (or will have ceased to be) a FATCA Exempt Party on or after that
FATCA Application Date,

and (in each case) FOXTEL or a Financier reasonably believes that a party will
be required to make a FATCA Deduction that would not be required if the Facility
Agent were a FATCA Exempt Party, and FOXTEL or that Financier, by notice to the
Facility Agent, requires it to resign.

 

page 20



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

17.15

  Institution of actions by Financiers

 

  (a)

A Financier must not institute any legal proceedings against a Transaction Party
to recover amounts owing to it under the Finance Documents, without giving the
Facility Agent and each other Financier a reasonable opportunity to join in the
proceedings or agree to share the costs of the proceedings.

 

  (b)

If a Financier does not join in an action against a Transaction Party or does
not agree to share in the costs of the action (having been given a reasonable
opportunity to do so by the Financier bringing the action), it is not entitled
to share in any amount recovered by the action until all the Financiers who did
join in the action or agree to share the costs of the action have received in
full all money payable to them under the Finance Documents.

 

17.16

  Identity of Financiers

The Facility Agent may treat each Financier as the absolute legal and beneficial
holder of its rights under the Finance Documents for all purposes, despite any
notice to the contrary, unless otherwise required by law.

 

17.17

  Address for notices to the Facility Agent

The Facility Agent’s address, fax number and email address is those set out
below, or as the Facility Agent notifies the sender:

Address: Level 22, Darling Park Tower 1, 201 Sussex Street, Sydney NSW 2000

Email address: agencygroup@cba.com.au

Fax number: +61 2 9118 4001

Attention: Steven Furlong, Vice President - Agency

 

17.18

  Disenfranchisement for certain Debt Purchase Transactions

 

  (a)

For so long as any Borrower Affiliate beneficially owns a Commitment or is a
party to a Debt Purchase Transaction:

 

  (i)

any Principal Outstanding in respect of that Commitment or Debt Purchase
Transaction is taken to be zero for the purpose of determining who are the
Majority Financiers for any approval, consent, waiver, amendment or other matter
requiring a vote, instruction or direction by Financiers under the Finance
Documents; and

 

  (ii)

that Borrower Affiliate and any other person with whom it has entered into a
Debt Purchase Transaction will be taken not to be a Financier for the purposes
of instructing the Facility Agent (unless, in the case of that other person, it
is a Financier in respect of another Commitment).

 

  (b)

Each Financier must promptly notify the Facility Agent in writing if it
knowingly enters into a Debt Purchase Transaction with a Borrower Affiliate,
together with the amount of Commitment to which the Debt Purchase Transaction
relates.

 

  (c)

Each Financier that is a Borrower Affiliate agrees that (unless the Facility
Agent otherwise agrees):

 

page 21



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (i)

it is not entitled to receive the agenda or any minutes of, nor to attend or
participate in, any meeting or conference call to which all Financiers or the
Majority Financiers are invited to attend or participate in; and

 

  (ii)

it is not entitled to receive any report or other document prepared at the
request of, or on the instructions of, the Facility Agent or one or more of the
Financiers.

 

  (d)

In this clause:

 

  (i)

Borrower Affiliate means:

 

  (A)

a Transaction Party and each member of the FOXTEL Group;

 

  (B)

a Related Body Corporate of any person described in paragraph (A) above;

 

  (C)

any entity, or the trustee of any trust or fund, which is managed or controlled
by any person described in paragraph (A) or (B) above; and

 

  (D)

any partnership of which any person described in paragraph (A) or (B) above is a
partner.

 

  (ii)

Debt Purchase Transaction means, in relation to a person, a transaction where
that person:

 

  (A)

purchases by way of assignment or transfer; or

 

  (B)

enters into any sub-participation (or any agreement or arrangement having an
economic substantially similar effect as a sub-participation) in respect of,

any Commitment or Principal Outstanding.

 

18

Facility Agent Dealings

Except where expressly provided otherwise:

 

  (a)

all correspondence under or in relation to the Finance Documents between a
Financier on the one hand, and a Transaction Party on the other, will be
addressed to the Facility Agent; and

 

  (b)

the Financiers and the Transaction Parties severally agree to deal with and
through the Facility Agent in accordance with this Agreement.

 

19

Control Accounts

The accounts kept by the Facility Agent constitute sufficient evidence, unless
proven wrong, of the amount at any time due from any Borrower under this
Agreement.

 

20

Proportionate Sharing

 

20.1

Sharing

 

  (a)

Whenever a Financier (Financier A) receives or recovers any money in respect of
any sum due from a Borrower under this Agreement in any way (including by
set-off) except through distribution by the Facility Agent under this Agreement:

 

  (i)

Financier A will promptly notify the Facility Agent and pay an amount equal to
the amount of that money to the Facility Agent (unless the Facility Agent
directs otherwise); and

 

page 22



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (ii)

the Facility Agent will deal with the amount as if it were a payment by the
Borrower on account of all sums then payable to the Financiers.

 

  (b)

Unless paragraph (c) applies:

 

  (i)

the payment or recovery will be taken to have been a payment for the account of
the Facility Agent and not to Financier A for its own account, and the liability
of that Borrower to Financier A will only be reduced to the extent of any
distribution received by Financier A under paragraph (a)(ii); and

 

  (ii)

(without limiting sub-paragraph (i)) each Borrower shall indemnify Financier A
against a payment under paragraph (a)(i) to the extent that (despite
sub-paragraph (i)) its liability has been discharged by the recovery or payment.

 

  (c)

Where:

 

  (i)

the money referred to in paragraph (a) was received or recovered otherwise than
by payment (for example, set-off); and

 

  (ii)

that Borrower, or the person from whom the receipt or recovery is made, is
insolvent at the time of the receipt or recovery, or at the time of the payment
to the Facility Agent, or becomes insolvent as a result of the receipt, or
recovery or the payment,

then the following will apply so that the Financiers have the same rights and
obligations as if the money had been paid by that Borrower to the Facility Agent
for the account of the Financiers and distributed accordingly:

 

  (iii)

each other Financier will assign to Financier A an amount of the debt owed by
that Borrower to that Financier under the Finance Documents equal to the amount
received by that Financier under paragraph (a);

 

  (iv)

Financier A will be entitled to all rights (including interest and voting
rights) under the Finance Documents in respect of the debt so assigned; and

 

  (v)

that assignment will take effect automatically on payment of the distributed
amount by the Facility Agent to the other Financier.

 

  (d)

If Financier A is required to disgorge or unwind all or part of the relevant
recovery or payment then the other Financiers shall repay to the Facility Agent
for the account of Financier A the amount necessary to ensure that all the
Financiers share rateably in the amount of the recoveries or payments retained.
Paragraphs (b) and (c) above apply only to the retained amount.

 

20.2

Arrangements with unrelated parties

This clause does not apply to receipts and recoveries by a Financier under
arrangements (including credit derivatives and sub-participations) entered into
by the Financier in good faith with parties unrelated to the Transaction Parties
to cover some or all of its risk.

 

20.3

Unanticipated default

 

  (a)

The Facility Agent may assume that a party (the Payer) due to make a payment for
the account of another party (the Recipient) makes that payment when due unless
the Payer notifies the Facility Agent at least one Business Day before the due
date that the Payer will not be making the payment.

 

  (b)

In reliance on that assumption, the Facility Agent may make available to the
Recipient on the due date an amount equal to the assumed payment.

 

page 23



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

  (c)

If the Payer does not in fact make the assumed payment, the Recipient shall
repay the Facility Agent the amount on demand. The Payer will still remain
liable to make the assumed payment, but until the Recipient does repay the
amount, the Payer’s liability will be to the Facility Agent in the Facility
Agent’s own right.

 

  (d)

If the Payer is a Transaction Party any interest on the amount of the assumed
payment accruing before recovery will belong to the Facility Agent. If the Payer
is a Financier that Financier shall pay interest on the amount of the assumed
payment at the rate determined by the Facility Agent, in line with its usual
practice, for advances of similar duration to financial institutions of the
standing of the Financier.

 

21

Governing law and jurisdiction

 

  (a)

This Agreement is governed by the laws of New South Wales.

 

  (b)

Each Borrower irrevocably and unconditionally submits to the non exclusive
jurisdiction of the courts of New South Wales.

 

  (c)

Each Borrower irrevocably and unconditionally waives any objection to the venue
of any legal process on the basis that the process has been brought in an
inconvenient forum or those courts not having jurisdiction.

 

  (d)

Each Borrower irrevocably waives any immunity in respect of its obligations
under this Agreement that it may acquire from the jurisdiction of any court or
any legal process for any reason including the service of notice, attachment
prior to judgment, attachment in aid of execution or execution.

 

  (e)

A Finance Party may take proceedings in connection with the Finance Documents in
any other court with jurisdiction or concurrent proceedings in any number of
jurisdictions.

 

22

Counterparts

This Agreement may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

 

page 24



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Schedule 1

Initial Borrowers

 

Name

  

ABN/ACN/ARBN

  

Address and Notice details

FOXTEL Management Pty Limited (in its own capacity)    65 068 671 938   
Address:   

5 Thomas Holt Drive,

North Ryde NSW 2113

      Attention:    Chief Financial Officer       Facsimile:    (02) 9813 7606
FOXTEL Finance Pty Limited    151 691 897    Address:   

5 Thomas Holt Drive,

North Ryde NSW 2113

      Attention:    Chief Financial Officer       Facsimile:    (02) 9813 7606

 

page 1



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Schedule 2

Initial Financiers

 

Name and address

   ABN/ACN/ARBN      Commitment  

Commonwealth Bank of Australia

Level 21

Darling Park Tower 1

201 Sussex Street

Sydney NSW 2000

     48 123 123 124      A$ 100,000,000  

Australia and New Zealand Banking Group Limited

Level 20

252 Pitt Street

Sydney NSW 2000

Facsimile: +61 2 8937 7150

     11 005 357 522      A$ 100,000,000  

National Australia Bank Limited

Level 18

255 George Street

Sydney NSW 2000

Facsimile: + 61 2 9237 1382

     12 004 044 937      A$ 100,000,000  

Westpac Banking Corporation

Level 3

Westpac Place

275 Kent Street

Sydney NSW 2000

     33 007 457 141      A$ 100,000,000  

 

page 2



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Schedule 3

Initial conditions precedent

 

1

Verification Certificate

A certificate in relation to each Initial Borrower given by two officers of the
relevant Initial Borrower, substantially in the form of Annexure C.

 

2

Finance Documents

 

  (a)

An original of this Agreement duly executed by each Initial Borrower.

 

  (b)

A Finance Party Nomination Letter duly executed by FOXTEL nominating the
Facility Agent a Financier Representative, each Initial Financier a Financier
and this Agreement a Finance Document for the purposes of the Common Terms Deed
Poll.

 

  (c)

A Senior Debt Nomination Letter (as that term is defined in the Subordination
Deed) duly executed by FOXTEL nominating each initial Financier a Senior Lender,
the Facility Agent a Senior Lender Representative, this Agreement a Senior Debt
Document and each Initial Financiers’ Commitment as Senior Commitments for the
purposes of the Subordination Deed.

 

3

Existing Syndicated Facility Agreement

Evidence that all or part of the first Funding Portion provided under this
Agreement will be applied to refinance the Existing Syndicated Facility
Agreement so that on the date on which the first Funding Portion is provided,
all amounts outstanding under Tranche B of the Existing Syndicated Facility
Agreement will be repaid in full and all commitments under Tranche B of the
Existing Syndicated Facility Agreement will be cancelled.

 

4

KYC

Completion of the Finance Parties’ “Know Your Customer” checks in respect of
each Transaction Party and each Partner and their authorised representatives,
and any other person for whom the Finance Parties reasonably believe that an
applicable customer identification procedure must be conducted in connection
with the Finance Documents and the transactions contemplated by those documents.

 

5

Legal Opinion

An opinion of Allens, Australian legal advisers to the Initial Borrowers
addressed to the Finance Parties concerning the Finance Documents.

 

6

Fees

Payment of all fees due and payable under the Finance Documents (including each
Finance Party’s legal costs and expenses in relation to negotiation and
preparation of, and entry into, the Finance Documents).

 

page 1



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Executed as an agreement.

INITIAL BORROWERS

 

Signed by FOXTEL Management Pty Limited as an Initial Borrower by:

 

/s/ Richard Freudenstein     /s/ Lynette Ireland Director     Secretary

RICHARD FREUDENSTEIN

    LYNETTE IRELAND Print Name     Print Name

Signed by FOXTEL Finance Pty Limited as

an Initial Borrower by:

 

/s/ Richard Freudenstein     /s/ Lynette Ireland Director     Secretary RICHARD
FREUDENSTEIN     LYNETTE IRELAND Print Name     Print Name

 

page 2



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

THE INITIAL FINANCIERS

 

Signed for and on behalf of Commonwealth

Bank of Australia by

Jessica Dwyer

its attorney under power of attorney dated

24/6/2013 who declares that she is

DIRECTOR

of Commonwealth Bank of Australia in the presence of:

 

/s/ Angela Sutcliffe     /s/ Jessica Dwyer Witness Signature     Attorney
Signature Angela Sutcliffe    

 

Print Name    

 

Signed by

KATE PURBRICK

as attorney for Australia and New Zealand
Banking Group Limited under power of attorney dated

21 JULY 2011

 

in the presence of:     /s/ Tobias Cooper     /s/ Kate Purbrick Witness
Signature     Attorney Signature TOBIAS COOPER    

 

Print Name    

 

page 3



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Signed by Joanins Hattios

as attorney for National Australia Bank Limited under power of attorney dated

 

1 March 2007

 

in the presence of:     /s/ Tobias Cooper     /s/ Joanins Hattios Witness
Signature     Attorney Signature TOBIAS COOPER    

 

Print Name    

 

page 4



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

 

Signed by                     Dean O’Neill

Tier Three Attorney

as attorney for Westpac Banking Corporation under power of attorney dated
17 January 2001 in the presence of:

 

/s/ Jake Muspratt     /s/ Dean O’Neill Witness Signature     Attorney Signature
Jake Muspratt    

 

Print Name    

 

page 5



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

THE AGENT Signed for and on behalf of Commonwealth Bank of Australia by STEVEN
FURLONG

its attorney under power of attorney dated 24 June 2013 who declares that he is

DIRECTOR of Commonwealth Bank of Australia in the presence of:

 

/s/ Tobias Cooper     /s/ Steven Furlong Witness Signature     Attorney
Signature TOBIAS COOPER    

 

Print Name    

 

page 6



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Annexure A

Borrower Assumption Letter

 

TO:

Commonwealth Bank of Australia (as Facility Agent)

 

From:

[New Borrower]

 

Dated:

[*]

Dear Sirs

 

Re:

Syndicated revolving facility agreement (Facility Agreement) dated on or about
[*] 2015 between FOXTEL Management Pty Limited and FOXTEL Finance Pty Limited
(as Initial Borrowers), each party listed in Schedule 2 to that agreement (as
Initial Financiers) and the Facility Agent.

 

1.

We refer to the Facility Agreement. This is a Borrower Assumption Letter. Terms
used in the Facility Agreement have the same meaning in this Borrower Assumption
Letter unless given a different meaning in this Borrower Assumption Letter.

 

2.

[New Borrower] agrees to become a party to the Facility Agreement as a New
Borrower and to by bound by the terms of the Facility Agreement as a Borrower.

 

3.

[New Borrower] acknowledges having received a copy of and approved the Facility
Agreement together with all other documents and information it requires in
connection with the Facility Agreement before signing this letter.

 

4.

This letter is governed by New South Wales law.

[If the New Borrower is signing under a Power of Attorney] [each attorney
executing this letter states that he or she has no notice of revocation or
suspension of his or her power of attorney.]

[Insert execution clause for New Borrower]

 

page 1



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Annexure B

Funding Notice

 

To:

Commonwealth Bank of Australia (Facility Agent)

We refer to the syndicated revolving facility agreement (Facility Agreement)
dated on or about [*] 2015 between FOXTEL Management Pty Limited and FOXTEL
Finance Pty Limited (as Initial Borrowers), each party listed in Schedule 2 to
that agreement (as Initial Financiers) and the Facility Agent.

Expressions defined in the Facility Agreement have the same meaning when used in
this Funding Notice.

Under clause 5.1 of the Facility Agreement:

 

(a)

We give you notice that we wish to draw on [insert Funding Date] (Funding Date).

 

(b)

The aggregate amount to be drawn is A$[*].

 

(c)

Particulars of each Funding Portion are as follows:

 

Amount

   Interest Period  

[*]

     [ *] 

 

(d)

The proceeds of each Funding Portion are to be used in accordance with clause 3
of the Facility Agreement.

 

(e)

[Except as disclosed in paragraph (f)] each representation and warranty given
under a Finance Document (other than the representation and warranty in clause
4.1(m) of the Common Terms Deed Poll) is true and correct in all material
respects, and is not misleading in any material respect, as though they are made
in respect of the facts and circumstances subsisting as at the date of this
Funding Notice.

 

(f)

[Details of the exception to paragraph (e) are as follows: [*]]

 

(g)

We represent and warrant that no [Default]/[Event of Default] is continuing or
will result from the provision of the Funding Portions referred to in this
Funding Notice.

 

page 1



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Date: Signed for and on behalf of [insert name of Borrower] by  

 

Officer   Name (please print)

 

page 2



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Annexure C

Verification Certificate

Note: To be signed by two officers of the relevant company.

 

TO:

Commonwealth Bank of Australia (as Facility Agent)

Syndicated Revolving Facility for FOXTEL Management Pty Limited and FOXTEL
Finance Pty Limited

We are [two directors]/[a director and the secretary] of [*] (the Company).

We refer to the syndicated revolving facility agreement (Facility Agreement)
dated on or about [*] 2015 between FOXTEL Management Pty Limited and FOXTEL
Finance Pty Limited (as Initial Borrowers), each party listed in Schedule 2 to
that agreement (as Initial Financiers) and the Facility Agent.

Definitions in the Facility Agreement apply in this Certificate.

Attached are true, up-to-date and complete copies of the following.

 

(a)

[A power of attorney under which the Company executed any Finance Document to
which it is expressed to be a party relating to the above facility. That power
of attorney has not been revoked by the Company and remains in full force and
effect.]

 

(b)

Extracts of minutes of a meeting of the directors of the Company authorising
execution of any Finance Document to which it is expressed to be a party
relating to the above facility.

 

(c)

A certificate of incorporation and constituent documents for the Company, if
they are not already held by the Facility Agent.

If any of the documents in paragraph (c) are already held by the Facility Agent,
we confirm [they are complete and up-to-date|the attached amendments are all
subsequent amendments to them].

Below are the specimen signatures of all those authorised to give drawdown and
other notices for the Company (each an Officer):

 

Name

  

Signature

  

Date of birth

[*]

   [*]    [*]

[*]

   [*]    [*]

[*]

   [*]    [*]

By completing and signing an entry on the above list, each Officer acknowledges
that:

 

  •  

each Financier may verify the identity of each Officer and carry out any “know
your customer” check (or similar requirement) in respect of each Officer to each
Financier’s satisfaction; and

 

  •  

the Officer has read and agrees with each Privacy Statement, which describes the
manner in which their personal information may be collected, used and disclosed
by a Financier.

The Company is solvent.

 

page 1



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

 

 

Director

 

 

[Director]/[Secretary]

 

page 2



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Annexure D

Substitution Certificate

This Agreement is made on [                ] between the following parties:

 

1.

[            ]

ABN [            ]

(Retiring Financier)

 

2.

[            ]

ABN [            ]

(Substitute Financier)

 

3.

Commonwealth Bank of Australia

ABN 48 123 123 124

(Facility Agent)

 

1

Interpretation

 

1.1

Incorporated definitions

A word or phrase defined in the Facility Agreement has the same meaning when
used in this Agreement.

 

1.2

Definitions

In this Agreement:

Facility Agreement means the syndicated revolving facility agreement (Facility
Agreement) dated on or about [*] 2015 between FOXTEL Management Pty Limited and
FOXTEL Finance Pty Limited (as Initial Borrowers), each party listed in Schedule
2 to that agreement (as Initial Financiers) and the Facility Agent.

Substituted Commitment means the Commitment of the Retiring Financier and the
participation in the Principal Outstanding drawn under that Commitment in
respect of the following Funding Portions:

 

     Date    Interest Period    Amount of Participation   

[*]

   [*]    [*]

amounting to a principal amount of A$[*].

Substitution Date means [*].

 

1.3

Interpretation

 

  (a)

Clause 1 of the Facility Agreement applies to this Agreement as if set out in
full in this Agreement.

 

  (b)

A reference in this Agreement to ‘identical’ rights or obligations is a
reference to rights or obligations substantially identical in character to those
rights or obligations rather than identical as to the person entitled to them or
obliged to perform them.

 

1.4

Capacity

 

  (a)

The Facility Agent enters into this Agreement for itself and as agent for each
of the parties to the Facility Agreement (other than the Retiring Financier).

 

page 3



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

2

Substitution

 

2.1

Effect of substitution

With effect on and from the Substitution Date:

 

  (a)

no party to the Finance Documents has any further obligation to the Retiring
Financier in relation to the Substituted Commitment;

 

  (b)

the Retiring Financier is released from and has no further rights or obligations
to a party to the Finance Documents in relation to the Substituted Commitment
and any Finance Document to that extent;

 

  (c)

the Facility Agent grants to the Substitute Financier rights which are identical
to the rights which the Retiring Financier had in respect of the Substituted
Commitment and any Finance Document to that extent; and

 

  (d)

the Substitute Financier assumes obligations towards each of the parties to the
Finance Documents which are identical to the obligations which the Retiring
Financier was required to perform in respect of the Substituted Commitment
before the acknowledgment set out in 2.1(b).

 

2.2

Substitute Financier a Financier

With effect on and from the Substitution Date:

 

  (a)

the Substitute Financier is taken to be a party to the Finance Documents with a
Commitment equal to the Substituted Commitment and the Facility Agreement is
amended accordingly; and

 

  (b)

a reference in the Common Terms Deed Poll and Facility Agreement to ‘Financier’
includes a reference to the Substitute Financier.

 

2.3

Preservation of accrued rights

 

  (a)

The Retiring Financier and all other parties to the Finance Documents remain
entitled to and bound by their respective rights and obligations in respect of
the Substituted Commitment and any of their other rights and obligations under
the Finance Documents which have accrued up to the Substitution Date.

 

3

Acknowledgments

 

3.1

Copies of documents

The Substitute Financier acknowledges that it has received a copy of the Common
Terms Deed Poll and the Facility Agreement and all other information which it
has requested in connection with those documents.

 

3.2

Acknowledgment

The Substitute Financier acknowledges and agrees as specified in clause 17.13 of
the Facility Agreement, which applies as if references to the Facility Agent
included the Retiring Financier and references to any Finance Document included
this Agreement.

 

4

Payments

 

4.1

Payments by Facility Agent

With effect on and from the Substitution Date, the Facility Agent must make all
payments due under the Finance Documents in connection with the Substituted
Commitment to the Substitute Financier, without having any further
responsibility to the Retiring Financier in respect of the same.

 

page 4



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

4.2

As between Financiers

The Retiring Financier and the Substitute Financier must make directly between
themselves the payments and adjustments which they agree with respect to accrued
interest, fees, costs and other rights or other amounts attributable to the
Substituted Commitment which accrue before the Substitution Date.

 

5

Outstanding Liquidity Bills

The Substitute Financier indemnifies the Retiring Financier against any Loss
which the Retiring Financier suffers, incurs or is liable for as acceptor,
endorser or discounter of any outstanding Liquidity Bills prepared by the
Retiring Financier in relation to the Substituted Commitment.

 

6

Warranty

Each of the Retiring Financier and the Substitute Financier represent and
warrant to the other parties that the requirements of clause 16 of the Facility
Agreement have been complied with in relation to the Substituted Commitment.

 

7

Details of Substitute Financier

The Lending Office and its notice details for correspondence of the Substitute
Financier is as follows:

 

  Address:    [*];   Attention:    [*]; and   Facsimile:    [*].

 

8

General

Clause 15 of the Common Terms Deed Poll applies to this Agreement as if it were
set out in full in this Agreement.

 

9

Attorneys

Each of the attorneys executing this Agreement states that the attorney has no
notice of revocation of that attorney’s power of attorney.

 

page 5



--------------------------------------------------------------------------------

Syndicated Revolving Facility Agreement    LOGO [g603651g13e34.jpg]

 

Executed as an agreement

Retiring Financier:

Signed for [                ] by its attorney in the presence of:

 

 

 

     

 

Witness Signature     Attorney Signature

 

 

     

 

Print Name     Print Name

Substitute Financier:

Signed for [                ] by its attorney in the presence of:

 

 

 

     

 

Witness Signature     Attorney Signature  

 

     

 

Print Name     Print Name

Facility Agent:

Signed for Commonwealth Bank of Australia by its attorney in the presence of:

 

 

 

     

 

Witness Signature     Attorney Signature  

 

     

 

Print Name     Print Name

 

page 6